Exhibit 10.23
EMS TECHNOLOGIES, INC.
EXECUTIVE OFFICER’S
INDEMNIFICATION AGREEMENT
     THIS AGREEMENT is made as of                              , between EMS
Technologies, Inc., a Georgia corporation (“Corporation”), and
                                                             (“Officer”).
WHEREAS, Officer serves as an executive officer of the Corporation and in such
capacity is expected to perform a valuable service; and
WHEREAS, the Corporation’s Bylaws (the “Bylaws”) permit the Board of Directors
to cause the Corporation to provide for the indemnification of officers of the
Corporation pursuant to Part 5 of Article 8 of the Georgia Business Corporation
Code, as amended to date (the “State Statute”); and
WHEREAS, the Bylaws and State Statute specifically contemplate that contracts
may be entered into between the Corporation and its officers with respect to
indemnification of such persons; and
WHEREAS, in accordance with the authorization provided by the State Statute and
Bylaws, the Corporation may from time to time purchase and maintain a policy of
director and officer liability insurance (“D & 0 Insurance”), covering certain
liabilities that may be incurred by its directors and officers in the
performance of their duties to the Corporation; and
WHEREAS, the terms and availability of D & 0 Insurance present questions
concerning the adequacy and reliability of the protection afforded to Officer
thereby; and
WHEREAS, in order to provide to Officer assurances with respect to the
protection provided against liabilities that he may incur in the performance of
his duties to the Corporation, and to thereby induce Officer to serve in such
capacity, the Corporation has determined and agreed to enter into this contract
with Officer.
NOW, THEREFORE, in consideration of Officer’s continued service as an executive
officer from the date hereof until such service terminates as provided in the
Bylaws, the parties hereto agree as follows:
1. Maintenance of Insurance.
(a) Subject only to the provisions of Section 1(b) hereof, the Corporation
hereby agrees that, so long as Officer shall continue to serve as an executive
officer of the Corporation, and thereafter so long as Officer shall be subject
to any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal or investigative, by reason of the fact that
Officer was an executive officer of the Corporation (or while an executive
officer served in any other capacities with or at the

 



--------------------------------------------------------------------------------



 



request of the Corporation), the Corporation will purchase and maintain in
effect for the benefit of Officer one or more valid, binding and enforceable
policy or policies of D & 0 Insurance providing coverage on terms and conditions
that are commercially reasonable and available from time to time.
(b) The Corporation shall not be required to maintain said policy or policies of
D & 0 Insurance in effect if said insurance is not reasonably available or if,
in the reasonable business judgment of the Board of Directors, either (i) the
premium cost for such insurance is substantially disproportionate to the amount
of coverage, or (ii) the coverage provided by such insurance is so limited by
exclusions that there is insufficient benefit from such insurance.
2. Indemnification. Subject only to the exclusions set forth in Section 3
hereof, and in addition to any other indemnity to which Officer may be entitled
under the State Statute or any bylaw, resolution or agreement (but without
duplication of payments with respect to indemnified amounts), the Corporation
hereby agrees to hold harmless and indemnify Officer against any and all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Officer in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action by or in the
right of the Corporation) to which Officer is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that Officer
is or was an executive officer of the Corporation, or while an executive officer
was an employee or agent of the Corporation or served at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.
3. Limitations on Indemnity. No indemnity pursuant to Section 2 hereof shall be
paid by the Corporation:
(a) With respect to any proceeding in which Officer is adjudged, by final
judgment not subject to further appeal, liable to the Corporation or is
subjected to injunctive relief in favor of the Corporation:
(i) for any appropriation, in violation of his duties, of any business
opportunity of the Corporation;
(ii) for acts or omissions which involve intentional misconduct, fraud or a
knowing violation of law; or
(iii) for any transaction from which Officer received an improper personal
benefit;
(b) With respect to any suit in which final judgment is rendered against Officer
for an accounting of profits, made from the purchase or sale by Officer of
securities of the Corporation, pursuant to the provisions of Section 16(b) of
the Securities and Exchange Act of 1934, as amended, or similar provisions of
any federal, state or local statutory law, or on account of any payment by
Officer to the Corporation in respect of any claim for such an accounting; or

 



--------------------------------------------------------------------------------



 



(c) If a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
4. Contribution. If the indemnification provided hereby is unavailable and may
not be paid to Officer for any reason other than those set forth in paragraph
(b) of Section 3, then in respect of any threatened, pending or completed
action, suit or proceeding in which the Corporation is jointly liable with
Officer (or would be if joined in such action, suit or proceeding), the
Corporation shall contribute to the amount of expenses, judgments, fines and
settlements paid or payable by Officer in such proportion as is appropriate to
reflect (i) the relative benefits received by the Corporation on the one hand
and Officer on the other hand from the transaction from which such action, suit
or proceeding arose, and (ii) the relative fault of the Corporation on the one
hand and of Officer on the other in connection with the events which resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
relevant equitable considerations. The relative fault of the Corporation on the
one hand and of the Officer on the other shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such expenses, judgments, fines or settlement amounts. The Corporation agrees
that it would not be just and equitable if contribution pursuant to this
Section 4 were determined by pro rata allocation or any other method of
allocation that does not take account of the foregoing equitable considerations.
5. Continuation of Obligations. All agreements and obligations of the
Corporation contained herein shall continue during the period Officer is an
executive officer of the Corporation, and shall continue thereafter for so long
as Officer shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Officer was an executive officer of the Corporation
or, while an executive officer, served in any other capacity referred to herein.
6. Notification and Defense of Claim. Promptly after receipt by Officer of
notice of the commencement of any action, suit or proceeding, Officer will, if a
claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof, but the omission
so to notify the Corporation will not relieve it from any liability which it may
have to Officer otherwise than under this Agreement. With respect to any such
action, suit or proceeding as to which Officer so notifies the Corporation:
(a) The Corporation will be entitled to participate therein at its own expense;
and
(b) Subject to Section 7 hereof, and if Officer shall have provided his written
affirmation of this good faith belief that his conduct did not constitute
behavior of the kind described in paragraph 3(a) hereof, the Corporation may
assume the defense thereof.
     After notice from the Corporation to Officer of its election so to assume
such defense, the Corporation will not be liable to Officer under this Agreement
for any legal or other expenses subsequently incurred by Officer in connection
with the defense thereof, other than reasonable costs of investigation or as
otherwise provided below. Officer shall have the right to employ his separate
counsel in such action, suit or proceeding, but the fees and expenses of such
counsel

 



--------------------------------------------------------------------------------



 



incurred after notice from the Corporation of its assumption of the defense
hereof shall be at the expense of Officer unless (i) the employment of counsel
by Officer has been authorized by the Corporation, (ii) counsel designated by
the Corporation to conduct such defense shall not be reasonably satisfactory to
Officer, or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of such counsel shall be at the expense of the Corporation. For the purposes of
clause (ii) above, Officer shall be entitled to determine that counsel
designated by the Corporation is not reasonably satisfactory if, among other
reasons, Officer shall have been advised by qualified counsel that, because of
actual or potential conflicts of interest in the matter between Officer, other
officers or directors similarly indemnified by the Corporation, and/or the
Corporation, representation of Officer by counsel designated by the Corporation
is likely to materially and adversely affect Officer’s interest or would not be
permissible under applicable canons of legal ethics.
     The Corporation shall not be liable to indemnify Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner which would impose any penalty or limitation on Officer
without Officer’s written consent. Neither the Corporation nor Officer will
unreasonably withhold their consent to any proposed settlement
7. Advancement and Repayment of Expenses. Upon request thereof accompanied by
reasonably itemized evidence of expenses incurred, and by Officer’s written
affirmation of his good faith belief that his conduct did not constitute
behavior of the kind described in paragraph 3(a) hereof, the Corporation shall
advance to Officer the reasonable expenses (including attorneys’ fees and costs
of investigation) incurred by him in defending any civil or criminal suit,
action or proceeding as to which Officer is entitled (assuming an applicable
standard of conduct is met) to indemnification pursuant to this Agreement.
Officer agrees to reimburse the Corporation for all reasonable expenses paid by
the Corporation, whether pursuant to this Section or Section 6 hereof, in
defending any action, suit or proceeding against Officer in the event and to the
extent that it shall ultimately be determined that Officer is not entitled to be
indemnified by the Corporation for such expenses under this Agreement.
8. Enforcement
(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Officer to serve as an executive officer of the Corporation, and acknowledges
that Officer will in the future be relying upon this Agreement in continuing to
serve in such capacity.
(b) In the event Officer is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Officer for all of Officer’s reasonable fees and
expenses in bringing and pursuing such action.
9. Separability. Each of the provisions of this Agreement is a separate and
distinct

 



--------------------------------------------------------------------------------



 



agreement and independent of the others, so that if any provision hereof shall
be held to be invalid or unenforceable in whole or in part for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.
10. Governing Law; Successors; Amendment and Termination
(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Georgia.
(b) This Agreement shall be binding upon Officer and the Corporation, its
successors and assigns, and shall inure to the benefit of Officer, his heirs,
personal representatives and assigns and to the benefit of the Corporation, its
successors and assigns.
(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.
(d) This Agreement supersedes any prior agreement between Officer and the
Corporation, or any predecessor of the Corporation, regarding the subject matter
hereof.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                          EMS TECHONOLGIES, INC.    
 
               
 
      By:        
 
               
Officer
          Chief Executive Officer    

 